                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:20-cv-00542-FDW-DSC


 Andre Antonio Davis,                       )
                                            )
                Plaintiff,                  )
                                            )
        vs.                                 )                      ORDER
                                            )
 Donald J. Trump, et al.,                   )
                                            )
                                            )
               Defendants.                  )



       THIS MATTER is before the Court on initial review of the pro se Amended Complaint,

(Doc. No. 8). Also pending is Plaintiff’s Second Motion to Proceed in Forma Pauperis, (Doc. No.

9), and Plaintiff’s Pro Se Motion for Recusal. (Doc. No. 7).

       I.      BACKGROUND

       Pro se Plaintiff filed his Amended Complaint on November 6, 2020, which he purports to

bring pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971). (Doc No. 8). The Amended Complaint names more than 60 individual Defendants,

including President Donald J. Trump, Jared Kushner, Ivanka Trump, and National Security

Advisor Robert C. O’Brien. (Doc. No. 8, p. 2). Plaintiff alleges Defendants are liable for various

state torts, including intentional infliction of emotional distress, negligence, and trespass to

chattels, as well as a violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030. See

generally (Doc. No. 8). All claims appear to flow from the following factual allegations:

       [a]fter having a foreseeable fall and rushed to outside hospital in August 16, 2018
       at South Charlotte VA. Afterwards, was promised appointments to be seen an [sic]
       was delayed, denied and gerrymandered the whole time denying do process [sic]
       thru out [sic] the VA system and they sent individual of the Homeland Security to
       stop and block my efforts by imprisonment in a matrix rovering [sic] maximum
       security prison without no way out.



      Case 3:20-cv-00542-FDW-DSC Document 10 Filed 11/10/20 Page 1 of 5
(Doc. No. 8, pp. 4-5). As relief, Plaintiff seeks compensatory and punitive damages in

excess of $75,000 and any other relief justified by law. Id. at p. 21.

         II.      MOTION FOR RECUSAL

         The court first addresses Plaintiff’s Motion for Recusal. (Doc. No. 7). Plaintiff asserts this

Court is biased and “may not render an impartial decision” and cites this Court’s Order denying

Plaintiff’s first IFP Motion, (Doc. No. 4), as factual support for his contention. (Doc. No. 7). A

judge must recuse when his or her impartiality might reasonably be questioned. 28 U.S.C. § 455(a)

(2018). Any alleged bias or impartiality “must derive from an extra-judicial source. It must result

in an opinion on the merits on a basis other than that learned by the judge in his participation in

the matter.” In re Beard, 811 F.2d 818, 827 (4th Cir. 1987) (citing United States v. Grinnell Corp.,

384 U.S. 563, 583 (1966)). “The nature of the judge’s bias must be personal and not judicial.” Id.

(citing Shaw v. Martin, 733 F.2d 304, 308 (4th Cir. 1984)). Plaintiff has failed to show how any

alleged bias on the undersigned’s part stems from any source other than this Court’s unfavorable

ruling on Plaintiff’s first IFP Motion. An unfavorable ruling simply does not in itself show bias,

no matter how strongly a party believes that the ruling should have gone his or her way.

Accordingly, Plaintiff’s Pro Se Motion for Recusal is DENIED.

         III.     SECOND IFP MOTION

         The Court now turns to Plaintiff’s Second Motion to Proceed in Forma Pauperis (Doc. No.

9). The affidavit shows that he has $1,849.00 in monthly income from disability and public

assistance.1 (Doc. No. 2, p. 2); see also (Doc. No. 7) (“For the record my paid income is 1849.00



1
  The Court notes that Plaintiff’s Second Motion appears to be an unaltered resubmission of Plaintiff’s First Motion
to Proceed in Forma Pauperis. Compare (Doc. No. 2) with (Doc. No. 9). The only difference is that the Second
Motion is missing page 2 of AO Form 239. (Doc. No. 9). As such, the Court considers both affidavits in ruling on
Plaintiff’s Second Motion to Proceed in Forma Pauperis.

                                                          2

       Case 3:20-cv-00542-FDW-DSC Document 10 Filed 11/10/20 Page 2 of 5
monthly for the past 12 months every month and next month.”). As assets, he lists two “wrecked”

motor vehicles worth a total of $200. (Doc. No. 9, p. 2). Plaintiff also asserts he is owed $1,000

from his brother but notes that his brother can “only pay $150 a month that help [sic] with gas food

cable [sic].” (Doc. No. 9, pp. 2, 4). Plaintiff claims monthly expenses totaling $1840, including

$1,031 for housing, $215 for utilities, $40 for home maintenance, $60 for food, $10 for laundry,

$45 for medical/dental expenses, $50 for transportation, and $60 for entertainment. Id. at p. 3. He

also claims insurance payments totaling $119, installment payments amounting to $135, and

medical bills totaling $75. Id. at pp. 3-4. Plaintiff asserts he does not expect any major changes in

his financial status over the next 12 months and anticipates incurring $100 in expenses or attorney

fees in conjunction with this action. Id. at p. 9. He further explains his inability to pay the costs of

this action as follows:

        car repair gas pump 300.00 cash plus 100.00 for part depleted my savings I have
        proof. My brother can only pay 150.00 a month that help with gas food cable. I pray
        this Court to allow me permission to proceed I’m indigent disable[d] honorable
        discharged vet and cannot afford to even serve the papers.

Id. at p. 4. The Court is satisfied that Mr. Davis does not have sufficient funds to pay the filing fee.

Accordingly, the Court will allow the Application and permit Mr. Davis to proceed in forma

pauperis.

        IV.     AMENDED COMPLAINT

        Because Mr. Fields is proceeding in forma pauperis, the Court must review the Complaint

to determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious;

fails to state a claim on which relief may be granted; or seeks monetary relief against a defendant

who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). A complaint is deemed

frivolous “where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S.

319, 325 (1989).

                                                   3

      Case 3:20-cv-00542-FDW-DSC Document 10 Filed 11/10/20 Page 3 of 5
         A pro se complaint must be construed liberally. See Haines v. Kerner, 404 U.S. 519, 520

(1972); see also Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009) (“Liberal construction of the

pleadings is particularly appropriate where … there is a pro se complaint raising civil rights

issues.”). The liberal construction requirement will not permit a district court to ignore a clear

failure to allege facts in the complaint which set forth a claim that is cognizable under federal

law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

         Here, Plaintiff’s Amended Complaint is severely deficient. Plaintiff asserts this Court has

subject matter jurisdiction pursuant to 28 U.S.C. § 1332 but fails to provide information about any

of the Defendants’ domicile. Plaintiff likewise fails to establish that this Court has personal

jurisdiction over Defendants. The factual allegations in the Amended Complaint are so deficient

that the Court is unable to discern which Defendants are allegedly liable for each tort. Moreover,

it is unclear what facts, if any, support each cause of action. In short, Plaintiff’s Amended

Complaint is frivolous and fails to state any claim upon which relief may be granted.2 Accordingly,

Plaintiff’s Amended Complaint is DISMISSED without prejudice.

         V.       CONCLUSION

         For the foregoing reasons, the Court hereby ORDERS the following:

                  1. Plaintiff’s Motion for Recusal, (Doc. No. 7), is DENIED.

                  2. Plaintiff’s Second Motion to Proceed in Forma Pauperis, (Doc. No. 9), is

                      GRANTED.

                  3. Plaintiff’s Amended Complain is DISMISSED without prejudice pursuant to

                      28 U.S.C. § 1915(e)(2)(B)(i)-(ii).


2
 Additionally, immunity bars Plaintiff’s claims for monetary relief against at least one, and likely more,
Defendant(s). See Nixon v. Fitzgerald, 457 U.S. 731, 749 (1982) (holding that the President of the United States is
“entitled to absolute immunity from damages liability predicated on his official acts”); see also 28 U.S.C. §
1915(e)(2)(B)(iii).

                                                          4

       Case 3:20-cv-00542-FDW-DSC Document 10 Filed 11/10/20 Page 4 of 5
      4. The Clerk of Court is respectfully directed to CLOSE this case.

IT IS SO ORDERED.
                              Signed: November 10, 2020




                                      5

Case 3:20-cv-00542-FDW-DSC Document 10 Filed 11/10/20 Page 5 of 5
